Exhibit 10.1

BUSINESS LOAN AGREEMENT

 

Principal

  

Loan Data

  

Maturity

  

Loan No

  

Call / Coll

  

Account

  

Officer

  

Initials

$7,000,000.00    12-03-2010    12-02-2011               

References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.

Any item above containing “***” has been omitted due to text length limitations.

 

Borrower:   

Fremont Michigan InsuraCorp, Inc.

933 East Main Street

Fremont, Ml 49412

   Lender:   

THE HUNTINGTON NATIONAL BANK

Grand Rapids Commercial Lending

50 Monroe Place - MI224

50 Monroe Avenue NW

Grand Rapids, Ml 49503

 

 

THIS BUSINESS LOAN AGREEMENT dated December 3, 2010, is made and executed
between Fremont Michigan InsuraCorp, Inc. (“Borrower”) and THE HUNTINGTON
NATIONAL BANK (“Lender”) on the following terms and conditions. Borrower has
received prior commercial loans from Lender or has applied to Lender for a
commercial loan or loans or other financial accommodations, including those
which may be described on any exhibit or schedule attached to this Agreement.
Borrower understands and agrees that: (A) in granting, renewing, or extending
any Loan, Lender is relying upon Borrower’s representations, warranties, and
agreements as set forth in this Agreement; (B) the granting, renewing, or
extending of any Loan by Lender at all times shall be subject to Lender’s sole
judgment and discretion; and (C) all such Loans shall be and remain subject to
the terms and conditions of this Agreement.

TERM. This Agreement shall be effective as of December 3, 2010, and shall
continue in full force and effect until such time as all of Borrower’s Loans in
favor of Lender have been paid in full, including principal, interest, costs,
expenses, attorneys’ fees, and other fees and charges, or until such time as the
parties may agree in writing to terminate this Agreement.

CONDITIONS PRECEDENT TO EACH ADVANCE. Lender’s obligation to make the initial
Advance and each subsequent Advance under this Agreement shall be subject to the
fulfillment to Lender’s satisfaction of all of the conditions set forth in this
Agreement and in the Related Documents.

Loan Documents. Borrower shall provide to Lender the following documents for the
Loan: (1) the Note; (2) Security Agreements granting to Lender security
interests in the Collateral; (3) financing statements and all other documents
perfecting Lender’s Security Interests; (4) evidence of insurance as required
below; (5) together with all such Related Documents as Lender may require for
the Loan; all in form and substance satisfactory to Lender and Lender’s counsel.

Borrower’s Authorization. Borrower shall have provided in form and substance
satisfactory to Lender properly certified resolutions, duly authorizing the
execution and delivery of this Agreement, the Note and the Related Documents. In
addition, Borrower shall have provided such other resolutions, authorizations,
documents and instruments as Lender or its counsel, may require.

Payment of Fees and Expenses. Borrower shall have paid to Lender all fees,
charges, and other expenses which are then due and payable as specified in this
Agreement or any Related Document.

Representations and Warranties. The representations and warranties set forth in
this Agreement, in the Related Documents, and in any document or certificate
delivered to Lender under this Agreement are true and correct.

No Event of Default. There shall not exist at the time of any Advance a
condition which would constitute an Event of Default under this Agreement or
under any Related Document.

REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants to Lender, as
of the date of this Agreement, as of the date of each disbursement of loan
proceeds, as of the date of any renewal, extension or modification of any Loan,
and at all times any Indebtedness exists:

Organization. Borrower is a corporation for profit which is, and at all times
shall be, duly organized, validly existing, and in good standing under and by
virtue of the laws of the State of Michigan. Borrower is duly authorized to
transact business in all other states in which Borrower is doing business,
having obtained all necessary filings, governmental licenses and approvals for
each state in which Borrower is doing business. Borrower maintains an office at
933 East Main Street, Fremont, Ml 49412. Unless Borrower has designated
otherwise in writing, the principal office is the office at which Borrower keeps
its books and records including its records concerning the Collateral. Borrower
will notify Lender prior to any change in the location of Borrower’s state of
organization or any change in Borrower’s name.

Assumed Business Names. Borrower has filed or recorded all documents or filings
required by law relating to all assumed business names used by Borrower.
Excluding the name of Borrower, the following is a complete list of all assumed
business names under which Borrower does business: None.

Authorization. Borrower’s execution, delivery, and performance of this Agreement
and all the Related Documents have been duly authorized by all necessary action
by Borrower and do not conflict with, result in a violation of, or constitute a
default under (1) any provision of (a) Borrower’s articles of incorporation or
organization, or bylaws, or (b) any agreement or other instrument binding upon
Borrower or (2) any law, governmental regulation, court decree, or order
applicable to Borrower or to Borrower’s properties.

Properties. Except as contemplated by this Agreement or as previously disclosed
in Borrower’s financial statements or in writing to Lender and as accepted by
Lender, and except for property tax liens for taxes not presently due and
payable, Borrower owns and has good title to all of Borrower’s properties free
and clear of all liens and security interests, and has not executed any security
documents or financing statements relating to such properties. All of Borrower’s
properties are titled in Borrower’s legal name, and Borrower has not used or
filed a financing statement under any other name for at least the last five
(5) years.

AFFIRMATIVE COVENANTS. Borrower covenants and agrees with Lender that, so long
as this Agreement remains in effect, Borrower will:

Notices of Claims and Litigation. Promptly inform Lender in writing of (1) all
material adverse changes in Borrower’s financial condition, and (2) all existing
and all threatened litigation, claims, investigations, administrative
proceedings or similar actions affecting Borrower or any Guarantor which could
materially affect the financial condition of Borrower or the financial condition
of any Guarantor.

Financial Records. Maintain its books and records in accordance with accounting
principles acceptable to Lender, applied on a consistent basis, and permit
Lender to examine and audit Borrower’s books and records at all reasonable
times.

Financial Statements. Furnish Lender with such financial statements and other
related information at such frequencies and in such detail as Lender may
reasonably request.

Loan Proceeds. Use all Loan proceeds solely for Borrower’s business operations,
unless specifically consented to the contrary by Lender in writing.

Taxes, Charges and Liens. Pay and discharge when due all of its indebtedness and
obligations, including without limitation all assessments, taxes, governmental
charges, levies and liens, of every kind and nature, imposed upon Borrower or
its properties, income, or profits, prior to the date on which penalties would
attach, and all lawful claims that, if unpaid, might become a lien or charge
upon any of Borrower’s properties, income, or profits. Provided however,
Borrower will not be required to pay and discharge any such assessment, tax,
charge, levy, lien or claim so long as (1) the legality of the same shall be
contested in good faith by appropriate proceedings, and (2) Borrower shall have
established on Borrower’s books adequate reserves with respect to such contested
assessment, tax, charge, levy, lien, or claim in accordance with GAAP.

Performance. Perform and comply, in a timely manner, with all terms, conditions,
and provisions set forth in this Agreement, in the Related Documents, and in all
other instruments and agreements between Borrower and Lender. Borrower shall
notify Lender immediately in writing of any default in connection with any
agreement.

Operations. Maintain executive and management personnel with substantially the
same qualifications and experience as the present executive and management
personnel; provide written notice to Lender of any change in executive and
management personnel; conduct its business affairs in a reasonable and prudent
manner.

Compliance with Governmental Requirements. Comply with all laws, ordinances, and
regulations, now or hereafter in effect, of all governmental authorities
applicable to the conduct of Borrower’s properties, businesses and operations,
and to the use or occupancy of the Collateral, including without limitation, the
Americans With Disabilities Act. Borrower may contest in good faith any such
law, ordinance, or regulation and withhold compliance during any proceeding,
including appropriate appeals, so long as Borrower has notified Lender in
writing prior to doing so and so long as, in Lender’s sole opinion, Lender’s
interests in the Collateral are not jeopardized. Lender may require Borrower to
post adequate security or a surety bond, reasonably satisfactory to Lender, to
protect Lender’s interest.

Inspection. Permit employees or agents of Lender at any reasonable time to
inspect any and all Collateral for the Loan or Loans and Borrower’s other
properties and to examine or audit Borrower’s books, accounts, and records and
to make copies and memoranda of Borrower’s books, accounts, and records. If
Borrower now or at any time hereafter maintains any records (including without
limitation computer generated records and computer software programs for the
generation of such records) in the possession of a third party, Borrower, upon
request of Lender, shall notify such party to permit Lender free access to such
records at all reasonable times and to provide Lender with copies of any records
it may request, all at Borrower’s expense.



--------------------------------------------------------------------------------

BUSINESS LOAN AGREEMENT

(Continued)

Page 2

 

 

 

LENDER’S EXPENDITURES. If any action or proceeding is commenced that would
materially affect Lender’s interest in the Collateral or if Borrower fails to
comply with any provision of this Agreement or any Related Documents, including
but not limited to Borrower’s failure to discharge or pay when due any amounts
Borrower is required to discharge or pay under this Agreement or any Related
Documents, Lender on Borrower’s behalf may (but shall not be obligated to) take
any action that Lender deems appropriate on any Collateral and paying all costs
for insuring, maintaining and preserving any Collateral. All such expenditures
incurred or paid by Lender for such purposes will then bear interest at the rate
charged under the Note from the date incurred or paid by Lender to the date of
repayment by Borrower. All such expenses will become a part of the Indebtedness
and, at Lender’s option, will (A) be payable on demand; (B) be added to the
balance of the Note and be apportioned among and be payable with any installment
payments to become due during either (1) the term of any applicable insurance
policy; or (2) the remaining term of the Note; or (C) be treated as a balloon
payment which will be due and payable at the Note’s maturity.

NEGATIVE COVENANTS. Borrower covenants and agrees with Lender that while this
Agreement is in effect, Borrower shall not, without the prior written consent of
Lender:

Continuity of Operations. (1) Engage in any business activities substantially
different than those in which Borrower is presently engaged, (2) cease
operations, liquidate, merge, transfer, acquire or consolidate with any other
entity, change its name, dissolve or transfer or sell Collateral out of the
ordinary course of business, or (3) pay any dividends on Borrower’s stock (other
than dividends payable in its stock), provided, however that notwithstanding the
foregoing, but only so long as no Event of Default has occurred and is
continuing or would result from the payment of dividends, if Borrower is a
“Subchapter S Corporation” (as defined in the Internal Revenue Code of 1986, as
amended), Borrower may pay cash dividends on its stock to its shareholders from
time to time in amounts necessary to enable the shareholders to pay income taxes
and make estimated income tax payments to satisfy their liabilities under
federal and state law which arise solely from their status as Shareholders of a
Subchapter S Corporation because of their ownership of shares of Borrower’s
stock, or purchase or retire any of Borrower’s outstanding shares or alter or
amend Borrower’s capital structure.

Agreements. Enter into any agreement containing any provisions which would be
violated or breached by the performance of Borrower’s obligations under this
Agreement or in connection herewith.

CESSATION OF ADVANCES. If Lender has made any commitment to make any Loan to
Borrower, whether under this Agreement or under any other agreement, Lender
shall have no obligation to make Loan advances or to disburse Loan proceeds if:
(A) Borrower or any guarantor is in default under the terms of this Agreement or
any other agreement that Borrower or any guarantor has with Lender; (B) Borrower
or any guarantor dies, becomes incompetent or becomes insolvent, files a
petition in bankruptcy or similar proceedings, or is adjudged a bankrupt;
(C) there occurs a material adverse change in Borrower’s financial condition, in
the financial condition of any guarantor, or in the value of any collateral
securing any Loan; or (D) any guarantor seeks, claims or otherwise attempts to
limit, modify or revoke such guarantor’s guaranty of the Loan or any other loan
with Lender; or (E) Lender in good faith deems itself insecure, even though no
Event of Default shall have occurred.

RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower’s accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
Indebtedness against any and all such accounts.

DEFAULT. Each of the following shall constitute an Event of Default under this
Agreement:

Payment Default. Borrower fails to make any payment when due under the Loan.

Other Default. Borrower fails to comply with any other term, obligation,
covenant or condition contained in this Agreement or in any of the Related
Documents.

Default in Favor of Third Parties. Borrower defaults under any loan, extension
of credit, security agreement, purchase or sales agreement, or any other
agreement, in favor of any other creditor or person that may materially affect
any of Borrower’s property or Borrower’s ability to repay the Loans or perform
Borrower’s obligations under this Agreement or any related document.

False Statements. Any representation or statement made by Borrower to Lender is
false in any material respect.

Insolvency. The dissolution or termination of Borrower’s existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower’s property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the Loan.

Events Affecting Guarantor. Any of the preceding events occurs with respect to
any Guarantor of any of the Indebtedness or any Guarantor dies or becomes
incompetent, or revokes or disputes the validity of, or liability under, any
Guaranty of the Indebtedness.

Change in Ownership. Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.

Insecurity. Lender in good faith believes itself insecure.

EFFECT OF AN EVENT OF DEFAULT. If any Event of Default shall occur, except where
otherwise provided in this Agreement or the Related Documents, all commitments
and obligations of Lender under this Agreement immediately will terminate
(including any obligation to make further Loan Advances or disbursements), and,
at Lender’s option, all Indebtedness immediately will become due and payable,
all without notice of any kind to Borrower, except that in the case of an Event
of Default of the type described in the “Insolvency” subsection above, such
acceleration shall be automatic and not optional. In addition, Lender shall have
all the rights and remedies provided in the Related Documents or available at
law, in equity, or otherwise. Except as may be prohibited by applicable law, all
of Lender’s rights and remedies shall be cumulative and may be exercised
singularly or concurrently. Election by Lender to pursue any remedy shall not
exclude pursuit of any other remedy, and an election to make expenditures or to
take action to perform an obligation of Borrower or of any Grantor shall not
affect Lender’s right to declare a default and to exercise its rights and
remedies.

DEPOSIT ACCOUNT. Borrower shall maintain all operating deposit accounts with
Lender.

ANNUAL CPA AUDIT. Borrower shall deliver or cause to be delivered to Lender
within one hundred twenty ( 120 ) days after the end of each fiscal year, an
audit of Borrower’s financial condition and/or Borrower’s assets which
constitute security for the loan, prepared by an independent certified public
accountant satisfactory to Lender.

INTERIM FINANCIAL STATEMENTS. Borrower shall furnish Lender with, as soon as
available, but in no event later than forty-five ( 45 ) days after the end of
each fiscal quarter, beginning on September 30, 2010, Borrower’s financial
statement, including a balance sheet and income statement and statement of cash
flow for the period ended, prepared by Borrower and certified by Borrower’s
president, chief financial officer or other officer or person acceptable to
Lender as fairly representing Borrower’s financial condition and results of
operations as of the end of such period.

MINIMUM DEPOSIT BALANCE. Borrower shall maintain at all times an average daily
collected balance of not less than $2,300,000 in one or more deposit accounts
established in Borrower’s name with Lender and maintained by Borrower in good
standing. Lender’s calculation of the average daily collected balance in such
account or accounts with Lender shall be final absent manifest error.

AM BEST RATING. Borrower shall maintain at all times an minimum A.M. Best rating
of B + (Secure).

DEBT TO CAPITALIZATION PERCENTAGE. Borrower shall maintain a Debt to
Capitalization Percentage of not more than 25% measured as of the end of each
fiscal quarter beginning on 09/30/2010. As used herein, “Debt to Capitalization
Percentage” means the percentage resulting from dividing Borrower’s Total Funded
Debt by the sum of Borrower’s Total Funded Debt and shareholder equity. As used
herein, Total Funded Debt shall mean the sum of the amounts for such period of
all debt obligations outstanding including short term and long term debt and
capital lease obligations.

SECURITY INTEREST/COLLATERAL. Lender acknowledges that Borrower’s indebtedness
to Lender is currently not secured by any Security Interest, Security Agreement
or Collateral, and so long as no such Security Interest, Security Agreement, or
Collateral has been provided to Lender by Borrower or any other Grantor as
security for any Loan, then all references herein to a Security Agreement,
Security Interest, or Collateral and/or the execution of any agreements or
instruments or financing statements pertaining thereto shall not be in effect.

ACQUISITIONS. Notwithstanding anything herein to the contrary, Borrower may,
without Lender’s prior consent, make acquisition of other entities from time to
time, including entering into merger transactions whereby Borrower is the
surviving entity, so long as such acquisition-merger transaction does not result
in a change of control of Borrower and so long as at the time of such
acquisition transaction there is no then uncured Event of Default hereunder or
under any other Related Document (or any other then existing event or condition
which but for the giving of notice or passage of time would constitute an Event
of Default), and so long as such transaction and acquisition/merger transaction
related expenditures will not result in Borrower being in breach of any
financial covenant of this Agreement or any other Related Document.



--------------------------------------------------------------------------------

BUSINESS LOAN AGREEMENT

(Continued)

Page 3

 

 

 

DEFINITIONS. The following capitalized words and terms shall have the following
meanings when used in this Agreement. Unless specifically stated to the
contrary, all references to dollar amounts shall mean amounts in lawful money of
the United States of America. Words and terms used in the singular shall include
the plural, and the plural shall include the singular, as the context may
require. Words and terms not otherwise defined in this Agreement shall have the
meanings attributed to such terms in the Uniform Commercial Code. Accounting
words and terms not otherwise defined in this Agreement shall have the meanings
assigned to them in accordance with generally accepted accounting principles as
in effect on the date of this Agreement:

Advance. The word “Advance” means a disbursement of Loan funds made, or to be
made, to Borrower or on Borrower’s behalf on a line of credit or multiple
advance basis under the terms and conditions of this Agreement.

Agreement. The word “Agreement” means this Business Loan Agreement, as this
Business Loan Agreement may be amended or modified from time to time, together
with all exhibits and schedules attached to this Business Loan Agreement from
time to time.

Borrower. The word “Borrower” means Fremont Michigan InsuraCorp, Inc. and
includes all co-signers and co-makers signing the Note and all their successors
and assigns.

Collateral. The word “Collateral” means alt property and assets granted as
collateral security for a Loan, whether real or personal property, whether
granted directly or indirectly, whether granted now or in the future, and
whether granted in the form of a security interest, mortgage, collateral
mortgage, deed of trust, assignment, pledge, crop pledge, chattel mortgage,
collateral chattel mortgage, chattel trust, factor’s lien, equipment trust,
conditional sale, trust receipt, lien, charge, lien or title retention contract,
lease or consignment intended as a security device, or any other security or
lien interest whatsoever, whether created by law, contract, or otherwise.

Event of Default. The words “Event of Default” mean any of the events of default
set forth in this Agreement in the default section of this Agreement.

GAAP. The word “GAAP” means generally accepted accounting principles.

Grantor. The word “Grantor” means each and all of the persons or entities
granting a Security Interest in any Collateral for the Loan, including without
limitation all Borrowers granting such a Security Interest.

Guarantor. The word “Guarantor” means any guarantor, surety, or accommodation
party of any or all of the Loan.

Guaranty. The word “Guaranty” means the guaranty from Guarantor to Lender,
including without limitation a guaranty of all or part of the Note.

Indebtedness. The word “Indebtedness” means the indebtedness evidenced by the
Note or Related Documents, including all principal and interest together with
all other indebtedness and costs and expenses for which Borrower is responsible
under this Agreement or under any of the Related Documents.

Lender. The word “Lender” means THE HUNTINGTON NATIONAL BANK, its successors and
assigns.

Loan. The word “Loan” means any and all loans and financial accommodations from
Lender to Borrower whether now or hereafter existing, and however evidenced,
including without limitation those loans and financial accommodations described
herein or described on any exhibit or schedule attached to this Agreement from
time to time.

Note. The word “Note” means the Note executed by Fremont Michigan InsuraCorp,
Inc. in the principal amount of $7,000,000.00 dated December 3, 2010, together
with all renewals of, extensions of, modifications of, refinancings of,
consolidations of, and substitutions for the note or credit agreement.

Related Documents. The words “Related Documents” mean all promissory notes,
credit agreements, loan agreements, environmental agreements, guaranties,
security agreements, mortgages, deeds of trust, security deeds, collateral
mortgages, and all other instruments, agreements and documents, whether now or
hereafter existing, executed in connection with the Loan.

Security Agreement. The words “Security Agreement” mean and include without
limitation any agreements, promises, covenants, arrangements, understandings or
other agreements, whether created by law, contract, or otherwise, evidencing,
governing, representing, or creating a Security Interest.

Security Interest. The words “Security Interest” mean, without limitation, any
and all types of collateral security, present and future, whether in the form of
a lien, charge, encumbrance, mortgage, deed of trust, security deed, assignment,
pledge, crop pledge, chattel mortgage, collateral chattel mortgage, chattel
trust, factor’s lien, equipment trust, conditional sale, trust receipt, lien or
title retention contract, lease or consignment intended as a security device, or
any other security or lien interest whatsoever whether created by law, contract,
or otherwise.

BORROWER ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS BUSINESS LOAN
AGREEMENT AND BORROWER AGREES TO ITS TERMS. THIS BUSINESS LOAN AGREEMENT IS
DATED DECEMBER 3, 2010.

BORROWER:

 

FREMONT MICHIGAN INSURACORP, INC. By:  

/s/ Richard Dunning

  Richard Dunning, President and CEO of Fremont Michigan InsuraCorp, Inc.
LENDER: THE HUNTINGTON NATIONAL BANK By:  

/s/ Mandee Rick

  Authorized Signer

 

 

 

LASER PRO Lending. Ver. 5.53.10.003 Cope. Harland Financial Solutions. Inc.
1997, 2010 All Rights Reserved MI C: LaserPro _Prod\CFI\LPL\C40.FC TR-176710
PR-COMMLIB3



--------------------------------------------------------------------------------

PROMISSORY NOTE

 

Principal

  

Loan Date

  

Maturity

  

Loan No

  

Call / Coll

  

Account

  

Officer

  

Initials

$7,000,000,00

   12-03-2010    12-02-2011               

References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.

Any item above containing “* * *” has been omitted due to text length
limitations.

 

Borrower:   

Fremont Michigan InsuraCorp, Inc.

933 East Main Street

Fremont, Ml 49412

   Lender:   

THE HUNTINGTON NATIONAL BANK

Grand Rapids Commercial Lending

50 Monroe Place - MI224

50 Monroe Avenue NW

Grand Rapids, Ml 49503

 

 

 

Principal Amount: $7,000,000.00    Date of Note: December 3, 2010

PROMISE TO PAY. Fremont Michigan InsuraCorp, Inc. (“Borrower”) promises to pay
to THE HUNTINGTON NATIONAL BANK (“Lender”), or order, in lawful money of the
United States of America, the principal amount of Seven Million & 00/100 Dollars
($7,000,000.00) or so much as may be outstanding, together with interest on the
unpaid outstanding principal balance of each advance. Interest shall be
calculated from the date of each advance until repayment of each advance.

PAYMENT. Borrower will pay this loan in one payment of all outstanding principal
plus all accrued unpaid interest on December 2, 2011. In addition. Borrower will
pay regular monthly payments of all accrued unpaid interest due as of each
payment date, beginning January 18, 2011. with all subsequent interest payments
to be due on the same day of each month after that. Unless otherwise agreed or
required by applicable law, payments will be applied first to any accrued unpaid
interest; then to principal; then to any unpaid collection costs; and then to
any late charges. Borrower will pay Lender at Lender’s address shown above or at
such other place as Lender may designate in writing.

VARIABLE INTEREST RATE. The interest rate on this Note is subject to change from
time to time based on changes in an independent index which is the LIBO Rate. As
used herein, LIBO Rate shall mean the rate obtained by dividing: (1) the actual
or estimated per annum rate, or the arithmetic mean of the per annum rates, of
interest for deposits in U.S. dollars for the related LIBO Rate Interest Period
(as hereinafter defined), as determined by Lender in its discretion based upon
reference to information which appears on page LIBORO1, captioned British
Bankers Assoc. Interest Settlement Rates, of the Reuters America Network, a
service of Reuters America Inc. (or such other page that may replace that page
on that service for the purpose of displaying London interbank offered rates;
or, if such service ceases to be available or ceases to be used by Lender, such
other reasonably comparable money rate service as Lender may select) or upon
information obtained from any other reasonable procedure, as of two Banking Days
(as hereinafter defined) prior to the first day of a LIBO Rate Interest Period;
by (2) an amount equal to one minus the stated maximum rate (expressed as a
decimal), if any, of all reserve requirements (including, without limitation,
any marginal, emergency, supplemental, special or other reserves) that is
specified on the first day of each LIBO Rate Interest Period by the Board of
Governors of the Federal Reserve System (or any successor agency thereto) for
determining the maximum reserve requirement with respect to eurocurrency funding
(currently referred to as “Eurocurrency liabilities” in Regulation D of such
Board) maintained by a member bank of such System, or any other regulations of
any governmental authority having jurisdiction with respect thereto as
conclusively determined by the Lender. Subject to any maximum or minimum
interest rate limitation specified herein or by applicable law, any variable
rate of interest on the obligation evidenced hereby shall change automatically
without notice to the Borrower on the first day of each LIBO Rate Interest
Period (the “Index”). The Index is not necessarily the lowest rate charged by
Lender on its loans. If the Index becomes unavailable during the term of this
loan, Lender may designate a substitute index after notifying Borrower. Lender
will tell Borrower the current Index rate upon Borrower’s request. The interest
rate change will not occur more often than each month. Borrower understands that
Lender may make loans based on other rates as well. The Index currently is
0.258% per annum. Interest on the unpaid principal balance of this Note will be
calculated as described in the “INTEREST CALCULATION METHOD” paragraph using a
rate of 2.500 percentage points over the Index, resulting in an initial rate of
2.758% per annum based on a year of 360 days. NOTICE: Under no circumstances
will the interest rate on this Note be more than the maximum rate allowed by
applicable law.

INTEREST CALCULATION METHOD. Interest on this Note is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding. All interest payable under
this Note is computed using this method.

PREPAYMENT. Borrower may pay without penalty all or a portion of the amount owed
earlier than it is due. Early payments will not, unless agreed to by Lender in
writing, relieve Borrower of Borrower’s obligation to continue to make payments
of accrued unpaid interest. Rather, early payments will reduce the principal
balance due. Borrower agrees not to send Lender payments marked “paid in full”,
“without recourse”, or similar language. If Borrower sends such a payment,
Lender may accept it without losing any of Lender’s rights under this Note, and
Borrower will remain obligated to pay any further amount owed to Lender. All
written communications concerning disputed amounts, including any check or other
payment instrument that indicates that the payment constitutes “payment in full”
of the amount owed or that is tendered with other conditions or limitations or
as full satisfaction of a disputed amount must be mailed or delivered to: The
Huntington National Bank, Commercial Customer Support, 2361 Morse Road - NC1W26
Columbus, OH 43229.

LATE CHARGE. If a payment is 11 days or more late, Borrower will be charged
5.000% of the regularly scheduled payment.

INTEREST AFTER DEFAULT. Upon default, including failure to pay upon final
maturity, the interest rate on this Note shall be increased by adding an
additional 3.000 percentage point margin (“Default Rate Margin”). The Default
Rate Margin shall also apply to each succeeding interest rate change that would
have applied had there been no default. However, in no event will the interest
rate exceed the maximum interest rate limitations under applicable law,

DEFAULT. Each of the following shall constitute an event of default (“Event of
Default”) under this Note:

Payment Default. Borrower fails to make any payment when due under this Note.

Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.

Default in Favor of Third Parties. Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower’s property or Borrower’s ability to repay this
Note or perform Borrower’s obligations under this Note or any of the related
documents.

False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower’s behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.

Insolvency. The dissolution or termination of Borrower’s existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower’s property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan. This includes a garnishment of any of
Borrower’s accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.

Events Affecting Guarantor. Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party of any of the
indebtedness or any guarantor, endorser, surety, or accommodation party dies or
becomes incompetent, or revokes or disputes the validity of, or liability under,
any guaranty of the indebtedness evidenced by this Note.

Change In Ownership. Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.

Adverse Change. A material adverse change occurs in Borrower’s financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.

Insecurity. Lender in good faith believes itself insecure.

LENDER’S RIGHTS. Upon default, Lender may declare the entire unpaid principal
balance under this Note and all accrued unpaid interest immediately due, and
then Borrower will pay that amount.

ATTORNEYS’ FEES; EXPENSES. Lender may hire or pay someone else to help collect
this Note if Borrower does not pay. Borrower will pay Lender that amount. This
includes, subject to any limits under applicable law, Lender’s reasonable
attorneys’ fees and Lender’s legal expenses whether or not there is a lawsuit
including reasonable attorneys’ fees and expenses for bankruptcy proceedings
(including efforts to modify or vacate any automatic stay or injunction), and
appeals. If not prohibited by applicable law, Borrower also will pay any court
costs, in addition to all other sums provided by law.



--------------------------------------------------------------------------------

PROMISSORY NOTE

(Continued)

Page 2

 

 

 

JURY WAIVER. Lender and Borrower hereby waive the right to any jury trial In any
action, proceeding, or counterclaim brought by either Lender or Borrower against
the other.

GOVERNING LAW. This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of
Michigan without regard to its conflicts of law provisions. This Note has been
accepted by Lender in the State of Michigan.

DISHONORED ITEM FEE. Borrower will pay a fee to Lender of $15.00 if Borrower
makes a payment on Borrower’s loan and the check or preauthorized charge with
which Borrower pays is later dishonored.

RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower’s accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
indebtedness against any and all such accounts.

LINE OF CREDIT. This Note evidences a revolving line of credit. Advances under
this Note, as well as directions for payment from Borrower’s accounts, may be
requested orally or in writing by Borrower or by an authorized person. Lender
may, but need not, require that all oral requests be confirmed in writing.
Borrower agrees to be liable for all sums either: (A) advanced in accordance
with the instructions of an authorized person or (B) credited to any of
Borrower’s accounts with Lender. The unpaid principal balance owing on this Note
at any time may be evidenced by endorsements on this Note or by Lender’s
internal records, including daily computer print-outs.

FINANCIAL STATEMENTS. Borrower agrees to furnish from time to time on the
request of the Lender true and complete financial statements and such other
information as the Lender may reasonably require.

PROCESSING FEE. Borrower shall pay to Lender on the date of this Note a
processing fee in the amount of $1,000.00. Lender and Borrower agree that the
fee shall be fully earned by Lender on the date of this Note.

ADDITIONAL LIBO RATE PROVISIONS. As used herein, Banking Day shall mean any day
other than a Saturday or a Sunday on which banks are open for business in
Columbus, Ohio, and on which banks in London, England, settle payments.

As used herein, LIBO Rate Interest Period shall mean one (1) month(s), provided
that: (1) if any LIBO Rate Interest Period would otherwise expire on a day which
is not a Banking Day, the LIBO Rate Interest Period shall be extended to the
next succeeding Banking Day (provided, however, that if such next succeeding
Banking Day occurs in the following calendar month, then the LIBO Rate Interest
Period shall expire on the immediately preceding Banking Day).

In the event that Lender reasonably determines that by reason of (1) any change
arising after the date of this Note affecting the interbank eurocurrency market
or affecting the position of the Lender with respect to such market, adequate
and fair means do not exist for ascertaining the applicable interest rates by
reference to which the LIBO Rate then being determined is to be fixed, (2) any
change arising after the date of this Note in any applicable law or governmental
rule, regulation or order (or any interpretation thereof, including the
introduction of any new law or governmental rule, regulation or order), or
(3) any other circumstance affecting the Lender or the interbank market (such
as, but not limited to, official reserve requirements required by Regulation D
of the Board of Governors of the Federal Reserve System), the LIBO Rate plus the
applicable spread shall not represent the effective pricing to the Lender of
accruing interest hereunder based upon the LIBO Rate, then, and in any such
event, the accruing of interest hereunder based upon the LIBO Rate shall be
suspended until Lender shall notify the Borrower that the circumstances causing
such suspension no longer exist. In such case, beginning on the date of such
suspension interest shall accrue hereunder at a variable rate of interest per
annum, which shall change in the manner set forth below, equal to             
percentage points in excess of the Prime Commercial Rate (as hereinafter
defined).

In the event that on any date Lender shall have reasonably determined that
accruing interest hereunder based upon the LIBO Rate has become unlawful by
compliance by the Lender in good faith with any law, governmental rule,
regulation or order, then, and in any such event, the Lender shall promptly give
notice thereof to the Borrower. In such case, accruing interest hereunder based
upon the LIBO Rate shall be terminated and the Borrower shall, at the earlier of
the end of each LIBO Rate Interest Period then in effect or when required by
law, repay the advances based upon the LIBO Rate, together with all interest
accrued thereon. In such case, when required by law, interest shall accrue
hereunder at a variable rate of interest per annum, which shall change in the
manner set forth below, equal to              percentage points in excess of the
Prime Commercial Rate.

As used herein, Prime Commercial Rate shall mean the rate established by Lender
from time to time based on its consideration of economic, money market, business
and competitive factors, and it is not necessarily the Lender’s most favored
rate. Subject to any maximum or minimum interest rate limitation specified
herein or by applicable law, any variable rate of interest on the obligation
evidenced hereby based upon the Prime Commercial Rate shall change automatically
without notice to the Borrower immediately with each change in the Prime
Commercial Rate. If during any period of time while interest is accruing
hereunder based upon the Prime Commercial Rate the obligation evidenced by this
Note is not paid at maturity, whether maturity occurs by lapse of time, demand,
acceleration or otherwise, the unpaid principal balance and any unpaid interest
thereon shall, thereafter until paid, bear interest at a rate equal to
             percentage points (which shall be 0.00 percentage points, unless
completed) in excess of the rate indicated in the immediately preceding two
paragraphs.

If, due to (1) the introduction of or any change in or in the interpretation of
any law or regulation, (2) the compliance with any guideline or request from any
central bank or other public authority (whether or not having the force of law),
or (3) the failure of the Borrower to repay any advance when required by the
terms of this Note, there shall be any loss or increase in the cost to the
Lender of accruing interest hereunder based upon the LIBO Rate, then the
Borrower agrees that the Borrower shall, from time to time, upon demand by the
Lender, pay to the Lender additional amounts sufficient to compensate the Lender
for such loss or increased cost. A certificate as to the amount of such loss or
increase cost, submitted to the Borrower by the Lender, shall be conclusive
evidence, absent manifest error, of the correctness of such amount.

Notwithstanding the section above captioned PREPAYMENT, during any period of
time while interest is accruing hereunder based upon the LIBO Rate Borrower may
not prepay any portion of the outstanding principal balance prior to the
expiration of the then current LIBO Rate Interest Period.

PAYMENT DATES. If the due date of any payment under this Note shall be a day
that is not a Banking Day (as defined herein), the due date shall be extended to
the next succeeding Banking Day; provided, however, that if such next succeeding
Banking Day occurs in the following calendar month, then the due date shall be
the immediately preceding Banking Day.

DETERMINATION OF INDEX. This Note expresses an initial interest rate and an
initial index value to 3 places to the right of the decimal point. This
expression is done solely for convenience. The reference sources for the index
used by Lender, as stated in this Note, may actually quote the index on any
given day to as many as 5 places to the right of the decimal point. Therefore,
the actual index value used to calculate the interest rate on and the amount of
interest due under this Note will be to 5 places to the right of the decimal
point.

IMPORTANT INFORMATION ABOUT PROCEDURES REQUIRED BY THE USA PATRIOT ACT. To help
the government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each entity or person who opens an account or
establishes a relationship with the Lender.

What this means: When an entity or person opens an account or establishes a
relationship with the Lender, the Lender may ask for the name, address, date of
birth, and other information that will allow the Lender to identify the entity
or person who opens an account or establishes a relationship with the Lender.
The Lender may also ask to see identifying documents for the entity or person.

ADDITIONAL DEFAULT. In addition to those events described as Events of Default
in the Section of this Note captioned DEFAULT, it shall constitute an Event of
Default under this Note if Borrower fails to comply with or to perform any term,
obligation, covenant or condition contained in any interest rate protection
agreement, foreign currency exchange agreement, commodity price protection
agreement or other interest or currency exchange rate or commodity price hedging
arrangement between Borrower and Lender.

LINE MUST BE RESTED. Borrower covenants that on and after the date of this Note,
Borrower shall reduce the outstanding principal balance of the Note to, and
maintain the outstanding principal balance at, zero for a period of thirty ( 30
) consecutive days during each calendar year.

SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and
upon Borrower’s heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.

GENERAL PROVISIONS. If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note. Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them. Borrower and any other
person who signs, guarantees or endorses this Note, to the extent allowed by
law, waive presentment, demand for payment, and notice of dishonor. Upon any
change in the terms of this Note, and unless otherwise expressly stated in
writing, no party who signs this Note, whether as maker, guarantor,
accommodation maker or endorser, shall be released from liability. All such
parties agree that Lender may renew or extend (repeatedly and for any length of
time) this loan or release any party or guarantor or collateral; or impair, fail
to realize upon or perfect Lender’s security interest in the collateral; and
take any other action deemed necessary by Lender without the consent of or
notice to anyone. All such parties also agree that Lender may modify this loan
without the consent of or notice to anyone other than the party with whom the
modification is made. The obligations under this Note are joint and several.



--------------------------------------------------------------------------------

PROMISSORY NOTE

(Continued)

Page 3

 

 

 

PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER AGREES TO
THE TERMS OF THE NOTE.

BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.

BORROWER:

 

FREMONT MICHIGAN INSURACORP, INC. By:  

/s/ Richard Dunning

  Richard Dunning, President and CEO of Fremont Michigan InsuraCorp, Inc.

 

 

 

LASER PRO Lending. Ver. 5.53.10.003 Cope. Harland Financial Solutions. Inc.
1997, 2010 All Rights Reserved MI C: LaserPro _Prod\CFI\LPL\C40.FC TR-176710
PR-COMMLIB3